DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 07/15/2021 Applicant amended claims 1, and 7-10. Claims 1, 3-5, 7-14, 16, 17, and 34-37 are pending and are examined. 

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The rejection of claims 7-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 7-14, 16, 17, 32, and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments to the claims and persuasive arguments of Applicant.

Maintained claim rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-14, 16, 17, 32, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cannarile et al. in view of Wong et al. for reason of record.
On pages 8-9 of the remarks Applicant argues that the claims are not obvious because “Cannarile and Wong provide no reasonable expectation that Wong's 
The arguments were carefully considered but not found persuasive because the antibodies of Cannarile block CSF-1, IL-34 mediated as well as ligand-independent activation of the receptor resulting in induction of apoptosis of M2- like macrophages. The combination of the anti-CSF-1R antibodies with anti CD40 mAb is claimed and shown to be synergistic in a mouse model of colon carcinoma. In turn, the humanized antibodies of Wong et al. were found to block binding of CSF1 and IL-34 to both human and mouse CSF1R and to inhibit CSF1-induced and IL-34-induced phosphorylation of human CSF1R.  Thus both antibodies of Cannarile and Wong were the binding of CSF1 and IL-34 to the receptor and its activation. Since the CSF-1R was precluded from being activated, the effect of using either antibody would be the same. The claims are obvious because a simple substitution of one antibody for another that would perform the same function would predictably lead to the same result, treatment of colon cancer. 
Once again, if Applicants are in possession of experimental data that would show that the antibodies of Cannarile et al. (binding to domains D4 and D5 of CSF1R) could not have been used in the methods of Wong et al. for treatment of cancer, they are prompted to present them for critical evaluation. Also, if Applicants used specific treatment regimens that could not be obtained by routine optimization of the teachings of references cited, they are strongly encouraged to present them for evaluation.
Claims 34 and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over Cannarile et al. in view of Wong et al. and Angal et al. for reasons of record.
On page 9 of the remarks Applicant argues that, for the same reasons that the teachings of Cannarile and Wong would not lead a person of ordinary skill in the art to find the independent claims obvious would apply to the claims 34 and 36. The arguments were carefully considered but not found persuasive for the reasons iterated supra.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647